NOTE: This order is nonprecedentia1.
United States Court of A11peaIs
for the FederaI Circuit
CURTIS E. SMITH,
Claiman.t-Appellant,
V. v .
ERIC K. SHINSEKI, SECRETARY OF VET‘ERANS
AFFAIRS,   \
Respondent-Appellee. `
2010-7145
Appea1 from the United StateS C0urt of Appea1s for
VeteranS C1aimS in 08-3702, Judge Willia1n P. Greene, Jr.
ON MOTION
ORDER
Up0n consideration of the Curtis E. Smith’s motion
for a 14-day extension of tifae, until January 3, 2011, to
file his opening brief,
IT ls OR:D1:RED THAT:
The motion is granted

SMITH V. DVA
2
FoR THE CoURT
DEc 2 9  /S/ Jan Horba1y
Date J an H0rba1y
ccc 1\/lark R. Lippman, Esq.
Eric Bruskin, Esq.
C1erk
321 ‘ FlL£?
C
.S. COURT 0F A PEALS FOR
THE FEDEBAL ClRCUlT
D_EC 2 9-2010
!AN li0{BALY
n  F '